FILED
                             NOT FOR PUBLICATION                             MAR 22 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOUSSA NDIAYE,                                   No. 09-71558

               Petitioner,                       Agency No. A077-383-406

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Moussa Ndiaye, a native and citizen of Mauritania, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321

F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

         The agency did not abuse its discretion in denying Ndiaye’s motion to

reopen where written notice of the hearing was mailed to the most recent address

provided by Ndiaye and he admitted to receiving the notice, see 8 U.S.C.

§§ 1229(c), 1229a(b)(5)(A), and where Ndiaye also failed to establish that his

failure to appear was because of “exceptional circumstances,” see 8 U.S.C.

§ 1229a(e)(1).

         In his opening brief, Ndiaye fails to address, and therefore has waived any

challenge to, the BIA’s determination that he failed to provide previously

unavailable evidence or evidence of changed country conditions relevant to his

asylum application. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996).

         PETITION FOR REVIEW DENIED.




                                            2                                    09-71558